                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Stacy Caudle,                                        )
                                                     )
                Plaintiff,                           )
                                                     )       Case No. 18 CV 50019
                v.                                   )
                                                     )       Judge Philip G. Reinhard
DeKalb County, Illinois, et al.,                     )
                                                     )
                Defendants.                          )

                                            ORDER
       For the following reasons, the court grants defendants DeKalb County Sheriff’s Office,
DeKalb County State’s Attorney’s Office, and former DeKalb County State’s Attorneys Clay
Campbell and Richard Schmack’s motion to dismiss [45] with prejudice. The court grants
defendant Creek County Sheriff’s Office motion to dismiss [52] with prejudice. This case is
terminated.

                                    STATEMENT-OPINION
        Plaintiff Stacy Caudle filed a pro se complaint on January 22, 2018, against DeKalb
County, DeKalb County Sheriff’s Department, former DeKalb County State’s Attorneys Clay
Campbell and Richard Schmack (“DeKalb County defendants”), John Christenson Trucking,
Diamond Leasing, and Creek County (Oklahoma) Sheriff’s Department [1]. The suit was
brought under 42 U.S.C. § 1983. On December 10, 2018, the DeKalb County defendants filed a
motion to dismiss plaintiff’s complaint under Federal Rules of Civil Procedure 12(b)(1) and
12(b)(6) [18]. On April 30, 2019, the court entered an order granting DeKalb County
defendants’ motion to dismiss with leave to file an amended complaint [39]. Plaintiff’s pro se
amended complaint was filed on May 31, 2019 [41]. 1 DeKalb County defendants have filed a
motion to dismiss plaintiff’s amended complaint [45], as has Creek County Sheriff’s Department
[52]. 2 These motions are fully briefed and ready for the court’s review.

1 Plaintiff’s amended complaint does not name DeKalb County, Illinois as a defendant.
2 Plaintiff has not filed a proof of service on defendants John Christenson Trucking and Diamond
Leasing. Federal Rule of Civil Procedure 4(m) allows a plaintiff 90 days after the filing of the complaint
to effect service upon a defendant. On June 7, 2019, plaintiff was granted an extension of time to serve
the defendants [44]. To date, plaintiff has failed to file a proof of service. On October 29, 2019, plaintiff
filed a report with the court indicating John Christenson Trucking and Diamond Leasing “refused to
except [sic] the sumons [sic].” To the extent plaintiff is making an argument of evasion of service, this is
insufficient. Mid-Continent Wood Products, Inc. v. Harris, 936 F.2d 297, 303 (7th Cir. 1991). “Valid
service of process is a must in order to assert personal jurisdiction over a defendant.” Id. Service aside,
the court dismisses defendants John Christenson Trucking and Diamond Leasing sua sponte because the
motions to dismiss filed by other defendants raise arguments that apply equally to all defendants and
plaintiff had adequate opportunity to respond. See Malak v. Assoc. Physicians, Inc., 784 F.2d 277, 280
(7th Cir. 1986).


                                                      1
Standard of Review
         When evaluating a Rule 12 (b)(6) motion to dismiss, the court must “accept[] all well-
pleaded facts as true and draw[] all reasonable inferences in favor of the . . . non-moving
parties.” Bonnstetter v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016) (internal citations
omitted). “A Rule 12(b)(6) motion challenges the sufficiency of the complaint itself.” Id. “To
state a claim, a complaint must first provide ‘a short and plain statement of the claim showing
that the pleader is entitled to relief.’” Id. (citing FED. R. CIV. P. 8(a)(2)). “The statement of the
claim must sufficiently give ‘fair notice of what the ... claim is and the grounds upon which it
rests’ to the defendants.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
“To state a claim for relief, a complaint must provide more than ‘abstract recitations of the
elements of a cause of action or conclusory legal statements.’ Brooks v. Ross, 578 F.3d 574, 581
(7th Cir. 2009). Instead, a plausible claim must include ‘factual content’ sufficient to allow the
court ‘to draw the reasonable inference that the defendant is liable for the misconduct alleged.’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).” Charleston v. Board of Trustees of University of
Illinois at Chicago, 741 F.3d 769, 772 (7th Cir. 2013). When ruling on a Rule 12(b)(1) motion
to dismiss, the court may look outside the allegations in the complaint and consider any evidence
that has been submitted on the issue of subject-matter jurisdiction. Ezekiel v. Michel, 66 F.3d
894, 897 (7th Cir. 1995). “[I]f a plaintiff cannot establish standing to sue, relief…is not possible,
and dismissal under 12(b)(1) is the appropriate disposition.” Am. Fed’n of Gov’t Employees v.
Cohen, 171 F.3d 460, 465 (7th Cir. 1999). A Rule 12(b)(2) motion to dismiss challenges
personal jurisdiction. The plaintiff has the burden of establishing a prima facie showing of
personal jurisdiction in a motion to dismiss. Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir.
2010). Also, “[i]t is axiomatic that pro se pleadings should be construed liberally.” Donaldson
v. City of Chicago, 748 Fed. App’x. 957, 959 (7th Cir. 2019) (citing Terry v. Spencer, 888 F.3d
890, 893 (7th Cir. 2018)).

Background
         Plaintiff’s amended complaint attempts to bring forth, as far as the court can discern,
claims of wrongful conviction, malicious prosecution, violation of due process, conspiracy, false
arrest, false imprisonment, violation of double jeopardy, discrimination, and RICO Act claims.

        The factual basis included in plaintiff’s complaint is very sparse and difficult to
understand. Plaintiff states he was “found guilty with no evidence present, only the reading of a
time line of defendant[‘]s past,” presumably referring to his underlying state court criminal case.
The plaintiff appears to allege that his state court criminal conviction was overturned by the
Second District Appellate Court of Illinois. Once his conviction was overturned, defendants
John Christenson Trucking, Diamond Leasing, and Creek County, Oklahoma (sheriff’s office,
presumably) conspired to arrest him. Plaintiff further alleges his right to protection from double
jeopardy was violated when, as far as the court can understand, the prosecution in his state
criminal case used a “time line” which included his 1990 conviction for a sex offense even
though the crime was failure to register as a sex offender. Plaintiff also mentions the RICO Act,
yet plaintiff’s complaint fails to flesh out any argument as to this claim. All defendants ask the
court to dismiss plaintiff’s complaint in its entirety for a variety of reasons.

       In the court’s April 30, 2019 opinion dismissing plaintiff’s original complaint, the court
construed plaintiff’s claims as brought under 42 U.S.C. § 1983 for false arrest and malicious



                                                  2
prosecution. The court further dismissed any claim brought against DeKalb County and the
DeKalb County Sheriff’s Office as failing to allege an unconstitutional policy or practice under
Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978). In his amended
complaint, plaintiff has alleged more claims but less facts. The court does not find, as set out
below, that plaintiff has cured the defects present in his original complaint, nor does the court
find that plaintiff’s additional claims have merit.

Analysis
        DeKalb County defendants’ motion to dismiss
        DeKalb County defendants argues, as they did in their first motion to dismiss, that to the
extent plaintiff has brought forth a claim under 42 U.S.C. § 1983 related to his arrest, this claim
would be barred by the statute of limitations. The court agrees.

         In claims brought under Section 1983, courts look to the law of the state in which the
personal injury occurred to determine the statute of limitations. Wallace v. Kato, 549 U.S. 384,
387 (2007); Regains v. City of Chicago, 918 F.3d 529, 533 (7th Cir. 2019). “Under Illinois law,
a plaintiff must bring a personal injury action within two years after its accrual.” Id. A personal
injury claim “accrues” “when the plaintiff knows or has reason to know of the injury which is the
basis of his action.” Serino v. Hensley, 735 F.3d 588, 591 (7th Cir. 2013). A claim for false
arrest accrues once the plaintiff is detained as a result of the lawful process. Wallace, 549 U.S. at
390-91. A claim for false imprisonment (wrongful detention) accrues upon release from
custody. Manuel v. City of Joliet, 903 F.3d 667, 670 (7th Cir. 2018). In his original complaint,
plaintiff asserted he was arrested on March 1, 2011. Court records reveal plaintiff was released
on bond March 4, 2011. 3 Plaintiff has failed to provide any information in his amended
complaint to support a position that by filing his original complaint on January 22, 2018, he has
sufficiently brought claims for false arrest or false imprisonment within the applicable statute of
limitations period. Nor has plaintiff provided the court with any legal argument in his response
brief to counter defendants’ argument. The court finds plaintiff’s false arrest and false
imprisonment claims barred by the statute of limitations.

         Plaintiff alleges a claim of malicious prosecution in his amended complaint, as he did in
his original complaint. This claim is brought within the applicable time frame. A cause of
action for malicious prosecution “does not accrue until the criminal proceedings have terminated
in the plaintiff’s favor.” Heck v. Humphrey, 512 U.S. 477, 489 (1994); Regains, 918 F.3d at
533-34. According to documents filed by defendants in support of their motion (as they did in
their first motion to dismiss), plaintiff’s conviction was overturned by the Illinois Appellate
Court on February 17, 2016, and his case dismissed by the trial court on April 20, 2016. Since
he filed his federal claim on January 22, 2018, plaintiff was within the two-year statute of
limitations period. However, as the court noted in its first order dismissing plaintiff’s claim,
plaintiff cannot sustain an action for malicious prosecution under Section 1983 if a state remedy
exists. See Parish v. City of Chicago, 594 F.3d 551, 554 (7th Cir. 2009) (“the due process clause
does not support the constitutional tort of malicious prosecution if state law provides a parallel
remedy”). Plaintiff has failed to provide any factual or legal argument in response to this in
either his amended complaint or his response brief. Plaintiff’s citation to Nally v. Ghosh, 799
3Court can take judicial notice of public court documents in motion to dismiss. Ennenga v. Starns, 677
F.3d 766, 773-74 (7th Cir. 2012).


                                                   3
F.3d 756 (7th Cir. 2015), is not on-point. Nally is not a suit brought under a federal or state
malicious prosecution theory. As Illinois does provide a remedy for a malicious prosecution
claim (see Swick v. Liautaud, 169 Ill.2d 504 (1996)), plaintiff cannot sustain his federal claim.

         Plaintiff’s due process and double jeopardy claims fair no better. Plaintiff appears to
allege in his complaint that the lack of evidence presented at his trial violated his due process
rights. However, the Seventh Circuit has held that “the burden of appearing in court and
attending trial, in and of itself, [does not] constitute a deprivation of liberty. It would be
anomalous to hold that attending a trial deprives a criminal defendant of liberty without due
process of law, when the purpose of the trial is to effectuate due process.” Alexander v.
McKinney, 692 F.3d 553, 557 n.2 (7th Cir. 2012) (emphasis in original). See also Saunders-El v.
Rohde, 778 F.3d 556, 560-61 (7th Cir. 2015). Additionally, neither plaintiff’s complaint nor his
response brief provides the basis for a deprivation of liberty argument; therefore, his claim
sounds more in malicious prosecution rather than due process. Bianchi v. McQueen, 818 F.3d
309, 319-20 (7th Cir. 2016). And as noted above, state law provides plaintiff with a remedy for
the tort of malicious prosecution. Plaintiff has not sufficiently alleged a violation of due process
claim. As to plaintiff’s double jeopardy claim, plaintiff has alleged no facts in his amended
complaint to support such a claim. Plaintiff was found guilty of unlawful failure to register as a
sex offender as well as a violation of probation. His conviction was overturned by the appellate
court. Plaintiff seems to allege in his amended complaint that a charge for failure to register
implicates double jeopardy regarding his prior conviction of a sexual offense in state court. As
argued by defendants in their motion to dismiss, the double jeopardy clause protects against three
types of violations: “prosecuting a defendant again for the same conduct after an acquittal;
prosecuting a defendant for the same crime after conviction; and subjecting a defendant to
multiple punishments for the same crime.” Garrity v. Fiedler, 41 F.3d 1150, 1151-52 (7th Cir.
1994). None of these violations describe plaintiff’s case history. Plaintiff’s amended complaint
is insufficient to support a double jeopardy claim.

        Plaintiff also alleges the DeKalb County defendants conspired with defendants John
Christenson Trucking and Diamond Leasing to prosecute him and discriminate against him. A
conspiracy claim requires that plaintiff establish “(1) the existence of a conspiracy; (2) a purpose
of depriving a person…of the equal protection of the law; (3) an act in furtherance of a
conspiracy; and (4) an injury to a person or property or a deprivation of a right or privilege
granted to U.S. citizens.” McCurry v. Kenco Logistics Services, LLC, 942 F.3d 783, 790 (7th
Cir. 2019) (citing Hernandez v. Joliet Police Dep’t., 197 F.3d 256, 263 (7th Cir. 1999)). In his
amended complaint, plaintiff provides no factual basis to establish the existence of a conspiracy.
Plaintiff has failed to satisfy the standards of Iqbal and Twombley by only providing conclusory
legal statements and insufficient factual content to properly plead a conspiracy claim.

        Additionally, any claims plaintiff has sought to bring against the DeKalb County
Sheriff’s Office and the DeKalb County State’s Attorney’s Office in his amended complaint
cannot proceed. In his response brief, plaintiff appears to argue that since defendants Campbell
and Schmack were paid by DeKalb County, DeKalb County (or presumably the sheriff’s office
and/or state’s attorney’s office) could be held accountable for the individuals’ actions. Putting
aside the fact that in his amended complaint plaintiff has dropped DeKalb County as a plaintiff,
plaintiff has failed to properly allege a policy, custom, or practice that contributed to his alleged



                                                  4
constitutional violation under the holding of Monell v. New York City Dept. of Social Services,
436 U.S. 658 (1978). Additionally, “Monell expressly holds that there is no cause of action for
respondeat superior liability against a municipal corporation under 42 U.S.C. § 1983.” Treece,
213 F.3d at 364 (citation omitted). Plaintiff has again failed to plausible plead a Monell claim.

         Plaintiff has failed to respond to DeKalb County defendants’ additional arguments that
Campbell and Schmack had no personal involvement in the alleged constitutional violations,
they enjoy absolute immunity, the official capacity claims are barred by the Eleventh
Amendment, and that there is no plausible discrimination or civil RICO claims. The court finds
plaintiff has waived these arguments by failing to respond. As the Seventh Circuit has held:
“Longstanding under our case law is the rule that a person waives an argument by failing to
make it before the district court. We apply that rule where a party fails to develop arguments
related to a discrete issue, and we also apply that rule where a litigant effectively abandons the
litigation by not responding to alleged deficiencies in a motion to dismiss.” Alioto v. Town of
Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (citations omitted). Waiver aside, the court notes that
it has previously addressed defendants’ arguments regarding personal involvement, immunity,
and the Eleventh Amendment in its order granting defendants’ first motion to dismiss. Plaintiff
has failed to amend his complaint to cure the defects of his first complaint as noted in that order.
And as to plaintiff’s allegations of discrimination and civil RICO claims, after review of the
amended complaint and motion to dismiss briefs, the court finds plaintiff has failed to provide
even a scintilla of facts to plausibly plead these claims.

        Defendant Creek County Sheriff’s Office’s motion to dismiss
        According to plaintiff’s amended complaint, Creek County (Oklahoma) Sheriff’s Office
conspired with John Christenson Trucking and Diamond Leasing to arrest plaintiff. Plaintiff
further argues in his response brief that defendant Creek County is not only liable for
constitutional violations regarding the conspiracy to arrest him, he also alleges wrongful
conviction claims and RICO claims. In its motion to dismiss, defendant Creek County makes the
argument that the court lacks personal jurisdiction over it.

        Defendant Creek County brings its motion to dismiss under FED. R. CIV. P. 12(b)(2) for
lack of personal jurisdiction. Federal courts follow state law in determining bounds of
jurisdiction over parties. Walden v. Fiore, 571 U.S. 277 (2014). “The Illinois long-arm statute
requires nothing more than the standard for federal due process: that the defendant have
sufficient contacts with the forum state such that the maintenance of the suit does not offend
traditional notions of fair play and substantial justice.” John Crane, Inc. v. Shein Law Center,
Ltd., 891 F.3d 692, 695 (7th Cir. 2018) (quotations marks and citation omitted).

        Personal jurisdiction may be either general or specific. Northern Grain Marketing,
L.L.C. v. Greving, 743 F.3d 487, 491 (7th Cir. 2014). “The threshold for general jurisdiction is
high; the contacts must be sufficiently extensive and pervasive to approximate physical
presence.” Tamburo v. Dworkin, 601 F.3d 693, 701 (7th Cir. 2010). “As such, isolated or
sporadic contacts…are insufficient for general jurisdiction.” Id. A defendant with “continuous
and systematic” contacts with a state is subject to general jurisdiction. Helicoperos Nacionales
de Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984). “Specific personal jurisdiction is
appropriate where (1) the defendant has purposefully directed his activities at the forum state or



                                                 5
purposefully availed himself of the privilege of conducting business in that state, and (2) the
alleged injury arises out of the defendant’s forum-related activities.” Northern Grain Marketing,
743 F.3d at 492 (quotation marks and citations omitted). “The defendant’s conduct and
connection with the forum state must be substantial enough to make it reasonable for the
defendant to anticipate that he could be haled into court there.” Id. The question is “whether the
defendant has deliberately engaged in significant activities within the forum state, or whether it
has created continuing obligations between itself and a resident of the forum.” Id. at 493
(quotation marks and citations omitted). The Supreme Court has further held that “mere injury
to a forum resident is not a sufficient connection to the forum.” Walden, 571 U.S. at 290. “The
proper question is not where the plaintiff experienced a particular injury or effect but whether the
defendant’s conduct connects him to the forum in a meaningful way.” Id.

         According to plaintiff’s filings, plaintiff was arrested in Creek County, Oklahoma, on a
warrant for charges lodged in DeKalb County, Illinois. He was held in Creek County for 17 days
and then brought back to Illinois for prosecution. This is the extent of defendant Creek County’s
contacts with plaintiff. The court agrees with defendant Creek County that it lacks the required
contacts with Illinois and, therefore, no general or specific jurisdiction exits. First, clearly the
high threshold of general jurisdiction is not attainable. Defendant Creek County Sheriff’s Office
obviously has no “continuous or systematic” contacts with Illinois. Second, sufficient contacts
between Creek County and Illinois likewise do not exists for purposes of specific jurisdiction.
Defendant Creek County did not “purposely direct” its activities at Illinois by arresting an
Illinois resident – plaintiff. Additionally, the alleged injury (plaintiff’s arrest) did not arise out of
any Illinois-related activity by Creek County. Plaintiff has failed to make a prima facia showing
that defendant Creek County has “deliberately engaged in significant activities” with Illinois or
“created continuous obligations” between it and plaintiff to find this court has personal
jurisdiction over defendant Creek County. Defendant Creek County’s motion to dismiss based
on lack of personal jurisdiction is granted with prejudice.

Conclusion
        For the foregoing reasons, the court grants defendants DeKalb County Sheriff’s Office,
DeKalb County State’s Attorney’s Office, former DeKalb County State’s Attorneys Clay
Campbell and Richard Schmack’s motion to dismiss [45] with prejudice. The court grants
defendant Creek County Sheriff’s Office motion to dismiss [52] with prejudice. The court notes
plaintiff was given the opportunity to cure defects in his complaint after the court granted the
first motion to dismiss without prejudice. Plaintiff has failed to submit a complaint that can
overcome the defenses and arguments presented by the defendants. Therefore, this case in now
closed.

Date: 01/08/2020                        ENTER:



                                        ______________________________________
                                              United States District Court Judge

                                                        Notices mailed by Judicial Staff. (LC)




                                                   6
